AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                             Page 1 of!
                                                                                                                                                3

                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                              JUDGMENT IN A CRIMINAL CASE
                                     v.                                    (For Offenses Committed On or After November 1, 1987)



                Luis Alberto Vasquez-Velazquez                             Case Number: 3:19-mj-24575

                                                                           Maxine I Dobro
                                                                                          ......-------------,
                                                                           Defendant's Attorney
                                    q ;1 0 0 3 J- cl l:'"'
REGISTRATION NO.                                                                                       FILED
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint                                                         DEC 11 2019
 •     was found guilty to count(s) .                                            LER.C u,s. DISTRICT COURT
       after a plea' of not guilty.                                           SOUTHERN OISTRiCT OF CAUIFORINIA
       Accordingly, the defendant is adjudged guilty of such count(s), which rM¥e+-ve-tlf"te-ffi½i~tim~fl-e'1mffi~

Title & Section                   Nature of Offense                                                          Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                1

 •     The defendant has been found not guilty on count(s)
                                  -------------------
 •     Count(s)
                   ------------------
                                      dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              /d\TIMESERVED                              • ________ days
 IZI   Assessment: $10 WAIVED          IZl Fine: WAIVED
 IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.
 D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment             are
                              fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendants economic circumstances.

                                                                         Wednesday, December 11, 2019
                                                                         Date of Imposition of Sentence

                  V        Al)--r:;__
Received
               DUSM
                       ,j

                                                                         H:&iiRo~OCK
                                                                         UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                    3:19-mj-24575
